Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is a NOA in responses to Applicant’s amendments and remarks filed 05/13/2021. It is noted the current patent application was originally filed 06/05/2019; is a continuation of 14/698,409, filed 04/28/2015, now U.S. Patent #10417333; claims foreign priority to 10-2014-0054998, filed 05/08/2014. 
	In light of the Examiner Interview on 07/23/2021, the examiner's amendment was authorized by attorney of record Luke Choice. 
	The Examiner is invited to contract the undersigned for any reason related to the advancement of this case. Applicant's Attorney agrees to the following: Independent Claims 1, 16 and 28 have been amended accordingly (i.e.,. recognize a text string from a first application, and determine a type of the text string using association information based on a word or sentence in close proximity to the text string; in response to a user selecting the text string being displayed in the first application, determine one or more candidate applications related to the selected text string, based on the type of the selected text string, using the association information; and generating a list of the one or more candidate applications, executing a candidate application selected from the list, and inputting the selected text string into an input location of the executed candidate application…) as supports in the current specification in Para(s) 14-15…In addition, Claim(s) 5 and 18 have been canceled. Claim(s) 2, 4, 7, 12, 14, 17, 20, 24-25 and 27 
	The claims have been amended in accordance with the substance of the telephone interview. Favorable consideration of the pending claims and passing them allowance is agreed upon.
	 
In addition, it is acknowledged that the “Terminal Disclaimer” was filed/approved 07/27/2020.

	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 












EXAMINER’S AMENDMENT
The application has been amended as follows: 
 In the Claims:
	
1. (Currently amended) A computing apparatus of executing an application, comprising: one or more processors configured to:
recognize a text string from a first application, and determine a type of the text string using association information based on a word or sentence in close proximity to the text string;
in response to a user selecting the text string being displayed in the first application, determine one or more candidate applications related to the selected text string, based on the type of the selected text string, using the association information; and
generating a list of the one or more candidate applications, executing a candidate application selected from the list, and inputting the selected text string into an input location of the executed candidate application



2. (Original)	The apparatus of claim 1, wherein the type of the text string is determined to be any one or any combination of any two or more of a uniform resource locator (URL), an email address, an address or a location of a place, a name of the place, a phone number, an account number of a financial account, a name of a person, an ID, a password, a mark, an identifier of services and/or functionalities related to the text string, and an alphabet or a language character related to the text string.

3. (Previously presented)	The apparatus of claim 1, wherein the one or more processors are further configured to provide the text string and additional information associated with the text string to the second application.

4. (Original)	The apparatus of claim 3, wherein an input location of the text string in the second application is determined based on at least one of the type of the text string and the additional information.

5. (Canceled)	

6. (Previously presented)	The apparatus of claim 1, wherein an association model comprises the association information regarding the text string, the type of the text string, one or more applications, and/or at least one input location of the text string in the one or more applications, and
wherein the one or more applications include the one or more candidate applications.

7. (Original)	The apparatus of claim 6, wherein the association model is implemented using a classifier and is stored in a storage. 

8. (Previously presented)	The apparatus of claim 1, wherein the text string from the first application is selected by the user.

9. (Previously presented)	The apparatus of claim 1, wherein the one or more processors are further configured to control a displaying of the one or more candidate applications in the list depending on a determined selection frequency of each application included in the list. 

10. (Previously presented)	The apparatus of claim 1, wherein an association model comprises the association information regarding the type of the text string and an application associated with the type of the text string.

11. (Previously presented)	The apparatus of claim 1, wherein the one or more processors are further configured to generate usage history information on the text string and to generate or update an association model based on the usage history information, in response to the text string being selected or input by the user.

12. (Original)	The apparatus of claim 11, wherein the usage history information comprises information regarding any one or any combination of any two or more of the text string, the type of the text string, an application where the text string has been input, and a location where the text string has been input in the application.

13. (Previously presented)	The apparatus of claim 1, wherein the one or more processors are configured to determine the type of the text string based on information about any one or any combination of any two or more of a form of the text string, content of the text string, a context of a text that includes the text string, a size of the text string, a pattern of the text string, a location where the text string is selected, a location where the text string is input or presented, and words or sentences positioned in a front or back of the text string.

14. (Original)	The apparatus of claim 3, wherein the additional information associated with the text string includes information about any one or any combination of any two or more of the text string, the type of the text string, and a predetermined input location in the second application where the text string is to be input. 

15. (Previously presented)	The apparatus of claim 3, wherein the one or more processors are further configured to determine an input location of the text string in the second application, based on the type of the text string, using an association model, and 
wherein the additional information includes any one or any combination of any two or more of the text string, the type of the text string, and the determined input location and/or a predetermined input location for the text string. 

16. (Currently amended)	A method for executing an application, the method performed by a computing apparatus comprising:
recognizing a text string from a first application, and determining a type of a text string using association information based on a word or sentence in close proximity to the text string;
in response to a user selecting the text string being displayed in the first application, determining one or more candidate applications related to the type of the selected text string, based on the type of the selected text string, using the association information; and
generating a list of the one or more candidate applications, executing a candidate application selected from the list, and inputting the selected text string into an input location of the executed candidate application.




17. (Original)	The method of claim 16, wherein the type of the text string is determined to be any one or any combination of any two or more of a uniform resource locator (URL), an email address, an address or a location of a place, a name of the place, a phone number, an account number of a financial account, a name of a person, an ID, a password, a mark, an identifier of services and/or functionalities related to the text string, and an alphabet or a language character related to the text string.

18. (Canceled)	

19. (Previously presented)	The method of claim 16, wherein an association model comprises the association information regarding the text string, the type of the text string, one or more applications, and an input location of the text string in the one or more applications, and
wherein the one or more applications include the one or more candidate applications.

20. (Original)	The method of claim 19, wherein the association model is implemented using a classifier and is stored in a storage. 

21. (Previously presented)	The method of claim 16, wherein an association model comprises the association information regarding the type of the text string and an application associated with the type of the text string.

22. (Previously presented)	The method of claim 16, wherein an association model is generated based on usage history information of the text string selected or input by the user, and 
wherein the usage history information comprises information regarding the text string selected or input by the user, the type of the text string, an application where the text string has been input, and a location where the text string has been input in the application.

23. (Previously presented)	The method of claim 16, wherein the determining of the type of the text string comprises determining the type of the text string based on information about any one or any combination of any two or more of a form of the text string, content of the text string, a context of a text that includes the text string, a size of the text string, a pattern of the text string, a location where the text string is selected, a location where the text string is input, and words or sentences positioned in a front or back of the text string.

24. (Original)	The method of claim 16, further comprising providing the text string and additional information associated with the text string to the second application. 

25. (Original)	The method of claim 24, wherein the additional information associated with the text string includes information about any one or any combination of any two or more of the text string, the type of the text string, and a predetermined input location in the second application where the text string is to be input. 

26. (Previously presented)	The method of claim 16, further comprising determining an input location of the text string in the second application using an association model, and providing additional information including any one or any combination of any two or more of the text string, the type of the text string, and the determined input location or a predetermined input location, to the second application.

27. (Original)	The method of claim 16, wherein an input location of the text string in the second application is determined, using at least one of the type of the text string and additional information. 

28. (Currently amended)	A method, performed by a computing apparatus, for executing an application, the method comprising:
recognizing a text string from a first application;
in response to a user selecting the text string being displayed in the first application, determining, using association information, one or more candidate applications related to a determined type of the selected text string, based on the determined type of the selected text string, the determined type of the selected text string being determined based on a word or sentence in close proximity to the text string; 
executing a second application selected from a generated list of the one or more candidate applications in response to the user selecting the second application from the generated list, the generated list of the one or more candidate applications being generated depending on a determined selection frequency of each application included in the list; and
inputting the selected text string into an input location of the executed second application. 

            Examiner Comments

Claims 1-4, 6-17 and 19-28 are allowed: 


                                              Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUOC A TRAN/Primary Examiner, Art Unit 2177